Title: John S. Harmanson to the American Commissioners, 9 January 1778
From: Harmanson, John S.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Sirs
Bordeaux Jany 9. 1778
It is about 8 Weeks since I arrived here with a resolution of going home to Virginia which I informed Mr. Deane and Mr. Lee of. About the time I got to Bordeaux Capt. Walke of Virginia arrived with whom I concluded to go home, but unluckily for me he has not got away as yet, having been detained some time on Account of a Law Suit with Mr. Barton of this Place. Major Frazer of Virginia arrived here lately from Nantz, where he informd me he saw several Americans going home particularly Mr. Baile [?] and Mr. Maurey, who he informd me had procured from You protections, but coud not inform me if there was any resolve of Congress on the State of Virginia which made it necessary for every Person who has property there to return in any certain time. Last Summer I inquired of Mr. Deane if he knew of any such resolution, which woud affect an American who shoud remain in France expecting Letters and a Vessel and also expecting daily some Mony due from England—which I have not yet received—and who wished America every Success and Happiness, [and remained?] only from a Weak State of Health and intentions of Shipping Goods from France to America so soon as it was in my Power, [which] brought me over and has disagreeably kept me in an unactive Situation. As I was in the Committee and as Active  as in my Power while in America, and shall be happy to be so again on my return there which I heartily wish for, I hope and request this favor of You in case there is any Action which will affect my Property as being absent (As from the commencement of the Contest to this moment I had the success of America at heart, which every Person who has been intimate with me I flatter myself will say and nothing but expecting Letters &c. from my Friends coud have kept me so long.) Mr. Dean made me easie by saying that he did not know of any resolves that woud affect me and that it woud be very hard in that Situation. Mr. Carmichael informed me that the Convention of Maryland had passed such a Resolution, but that if I went out in the Winter which he advised me to do, it woud be time enough. But lest my waiting so long for Capt. Walke, may make me too late (if there has passed such an Act in Virginia) I most sincerely beg your advice and Assistance and assure you I am ready to do any Service in my Power, for the time I have. But I am sorry I did not go to Nantz and enter in One of the American Ships of War, going to America, to convince my willingness to serve my Country. I have some hopes that Capt. Walks affair will be finished to Day. If so hope we shall part immediately, otherways I must look out for an opportunity immediately. I have a very pretty Landed Estate in Northampton County Virginia, so that I shoud be a most unfortunate Person shoud my Coming to Europe which I intended as useful to my Country, particularly in the Art of making Salt, (which I have Studied both in Portugal and France) be injurious to me, but as I have not got Letters advising me if it was necessary to return before, I am very unhappy. I can now only beg your Assistance in such m[atters?] as may be necessary assuring you that I shall have a m[ost?] greatful Sense of Your Assistance in this Head. I am with the greatest respect and Esteem Gentlemen Your most Obedient Servant
John S. Harmanson
The Honorable Benjamin Franklin Silas Deane & Arthur Lee Esqrs.
  
Addressed: To the Honorable / Benjamin Franklin, Silas Deane & Arthur Lee Esqrs / Commissioners &c &c of the united States of N. America / a Passey / pres Paris
Notation: Bordeaux Jany 9th 1778 Lettr. from Mr Harmanson
